This action in assumpsit to recover on a claim against an estate was tried before a justice of the *Page 307 
superior court sitting with a jury and resulted in a verdict for the plaintiff in the amount of $1686.50. Thereafter the trial justice granted the defendant's motion for a new trial unless the plaintiff filed a remittitur of all the verdict in excess of $1111.50. Such remittitur was duly filed and the defendant thereupon prosecuted his bill of exceptions to this court. However, the only two exceptions briefed or argued are to the denial of his motions "to strike out the declaration" and for a directed verdict. All other exceptions are deemed to be waived.
The plaintiff is the widow of Rudolph Procaccianti, who died testate. His will was probated in the probate court of the city of Providence and the defendant Giuseppe Procaccianti was appointed and qualified as executor thereof. Plaintiff duly filed a claim against the estate of her late husband in the amount of $1686.50, which claim was disallowed by said executor. Complying with the statute, the plaintiff in due time commenced a suit on such disallowed claim by issuing a writ dated October 1, 1947 which summoned "Giuseppe Procaccianti, alias John Doe, Executor of the Estate of Rudolph Procaccianti, of the City and County of Providence, in the State of Rhode Island" to answer the complaint of the plaintiff on November 19, 1947 in the superior court at Providence in an action of assumpsit "as by declaration to be filed in court will be fully set forth * * *." The writ and declaration were duly filed in the superior court. The declaration is in four counts, each of which expressly alleges that Giuseppe Procaccianti, named as defendant in the writ, was being sued "in his capacity as Executor of the Estate of Rudolph Procaccianti * * *," and also alleges all the necessary facts to support a suit on the claim which was filed against that estate and was disallowed by the defendant as executor thereof.
The defendant without appearing specially and filing a plea in abatement or other pleading to the writ or jurisdiction filed only a plea of the general issue to each count and went to trial thereon. At the conclusion of all the *Page 308 
evidence the defendant moved "to strike out the declaration" and also for a directed verdict, both on the ground of alleged variance between the writ and the declaration. The first motion being of doubtful standing in our practice, the trial justice apparently treated both as virtually amounting to a single motion to direct a verdict for the defendant on the ground that the declaration sounded only against the estate and was therefore at variance with the writ. Therefore while defendant has an exception to the denial of each of these motions, they are argued as one and we shall treat them as one exception to the motion to direct a verdict for the defendant.
[1] The controlling question, therefore, is whether the writ as issued against "Giuseppe Procaccianti, alias John Doe, Executor of the Estate of Rudolph Procaccianti" is to be considered as a writ against Giuseppe Procaccianti individually or as one against him in his capacity as executor of the estate of Rudolph Procaccianti.
The defendant contends in substance and effect that this question must be answered from a consideration of the writ alone without any reference to the declaration; that so considered the language following defendant's name, viz., "alias John Doe, Executor of the Estate of Rudolph Procaccianti," is merelydescriptio personae as a matter of law; and therefore that as a matter of law the writ must be considered as running only against the defendant individually. In support thereof he cites the cases of Gilbane v. Hawkins, 29 R.I. 502, Carney v. Hawkins,34 R.I. 297, and De Cesare v. Bedrosian, 67 R.I. 430, as controlling authorities and for that reason contends that the trial justice erred in denying his motion to direct a verdict for the defendant on the ground of a variance between the writ and the declaration.
In the circumstances here we do not agree with any of these contentions. Speaking generally it is true, as defendant argues, that the writ is the process whereby the action is commenced and jurisdiction over the person named *Page 309 
therein is obtained by the court. But it does not follow therefrom that the language of a writ, which reasonably describes the defendant in his representative capacity at least as clearly as it might be found to describe him individually, must nevertheless be considered as a matter of law to be merelydescriptio personae so as to summon only the defendant individually. Certainly that conclusion does not follow where defendant has not attacked such a writ by any timely special pleading but has relied solely on a plea of the general issue to the declaration.
In our judgment the defendant by his contention that any such descriptive language in a writ must be considered as meredescriptio personae as a matter of law thus assumes, favorably to his view, the answer to the precise question which we must determine, namely, whether the language in the writ which reasonably may describe and identify the defendant's representative capacity must nevertheless, even in the absence of special pleading, be considered as mere descriptio personae as a matter of law. In other words, we must determine first who is the defendant legally summoned by the descriptive language in this writ.
[2] Undoubtedly the use of the words "as" or "in his capacity as" before the word "Executor" in the instant writ would be better pleading and make for more certainty. But in our opinion it cannot be said reasonably that the descriptive language following the defendant's name in the writ is necessarily and of itselfrepugnant to a suit against the defendant in his capacity as executor of the estate. Nor is the language so incomplete or incorrect that it fails reasonably to identify the defendant's representative capacity. At most such language, through the absence of "as" or its equivalent before "Executor," appears to be uncertain only to the extent that it might be construed to support a suit either against defendant individually or against him as executor of said estate. See De Cesare v. Bedrosian,supra. *Page 310 
[3] However, if the writ and declaration are considered together, no such uncertainty arises and it thereby becomes evident that the writ and cause of action were intended to run solely against the defendant in his representative capacity. The declaration expressly alleged that defendant was being sued "in his capacity as Executor," and otherwise alleged necessary facts that could support evidence and a judgment only against the defendant in such representative capacity. When the defendant moved for a directed verdict the writ and the declaration were before the court as a result of his plea of the general issue and the trial thereon. In the circumstances we think both could be considered together in deciding whether the defendant was described in the writ in his individual capacity or in his capacity as executor of the estate of Rudolph Procaccianti.
But the defendant argues strongly that according to the cases previously cited the language of the writ here must be considered as descriptio personae as a matter of law. In our opinion none of these cases supports such a contention. As a matter of fact, in the pertinent cases relied on by defendant the court not only considered both the writ and the declaration but expressly made the declaration as originally filed the controlling factor in each decision.
In Gilbane v. Hawkins, supra, which is a leading case, the court examined "the papers in the case" and pointed out that the declaration contained only the common counts; that it alleged only the contracting of an indebtedness by the defendant individually; and that no count set forth any facts upon which a judgment against the estate could be sustained. After thus considering the declaration and the writ, the court stated: "Even if the words in the writ and declaration which follow the name of the defendant, viz.: `Administrator of the Estate of James Gilbane, deceased, late of Central Falls, in said County,' could be so read as to describe the defendant as executor of the willof said James Gilbane, as we understand the fact is conceded to be, it is perfectly clear that even then, in view of theallegations in *Page 311 the declaration, these words must be considered simply asdescriptio personae and not otherwise." (italics ours) That is far from holding that in the absence of a proper special plea the writ must always be considered alone, or that regardless of pleadings such descriptive language in a writ must be considered as mere descriptio personae and held as a matter of law to support only a suit against the defendant as an individual.
When the same case came before the court again in Carney v.Hawkins, supra, the parties had attempted by agreement to amend the writ and declaration so that both would run unequivocally against the defendant in his representative capacity. But naturally, having already found in the same case from the writand original declaration that they constituted only a cause of action against the defendant individually, the court consistently held that the amendments attempted to substitute a different cause of action from that originally filed and therefore could not be allowed.
Similarly in De Cesare v. Bedrosian, supra, this court did not hold that the writ must be considered alone or that the language thereof must always be considered as descriptiopersonae regardless of the circumstances and the nature of the declaration as originally filed. There the writ summoned "Mugrdich Bedrosian, Executor of the Estate of Alexander Bedrosian, of East Providence, County of Providence, R.I." The defendant filed no special pleading but relied solely upon a plea of the general issue as in the instant case. The declaration alleged an action only against the defendant individually and could not have supported evidence or a judgment against him in his representative capacity. At the conclusion of all the evidence the plaintiff moved to amend the declaration so as to allege facts necessary to state an action against the defendant solely in his representative capacity. The trial justice allowed the amendment.
In reversing such ruling this court conceded there was uncertainty in the language of the writ to the extent that it, "considered alone, might be construed, at best, as supporting *Page 312 
a suit against either the defendant individually or against the defendant in his capacity as executor of the estate." But in the absence of special pleading both the writ and the declaration were considered in determining the true character of the language in the writ. From such a consideration of both writ and declaration, following the precedent in Gilbane v. Hawkins,supra, it was clear that the declaration was entirely lacking in the essential allegations of an action on a claim against the estate and could support evidence and a judgment only against the defendant individually. Therefore it was concluded that the writ and cause of action ran against the defendant individually, so that the proposed amendment amounted to a complete change in the cause of action and was governed by Carney v. Hawkins, supra.
That conclusion, therefore, is in keeping with the established practice of considering both the writ and declaration, where no special pleading thereto has been filed, in order to determine the true character of such descriptive language in the writ.
In our opinion the instant case is governed by LewisHistorical Publishing Co. v. Greene, 40 R.I. 309, hereinafter referred to as the Lewis case, which was not cited by the defendant. There the writ summoned "Charles W. Greene of Warren, County of Bristol, State of Rhode Island, and John E. Bolan of Providence, County of Providence, administrators of the estate of Abby A. Cole late of Warren deceased * * *." As in the instant case no special plea was filed to the writ, the defendants merely pleading the general issue to the declaration as originally filed; and the allegations of the declaration showed clearly that the plaintiff relied solely upon a claim against the deceased's estate. The court, following the precedent in Gilbane v.Hawkins, supra, considered both the writ and declaration and thereupon held that the language of the writ was not to be treated as descriptio personae as a matter of law, since it was clear from the declaration that the writ *Page 313 
described and summoned the defendants in their representative capacity.
It should be noted that the descriptive language following the defendants' names in the writ in the Lewis case is substantially the same as that in Gilbane v. Hawkins, supra,
which latter case was there cited in argument to the court as authority requiring it to hold the language of the writ in theLewis case to be merely descriptio personae and surplusage as a matter of law. But the court held otherwise. The only substantial difference between those two cases is that a consideration of the original declaration in the Gilbane case showed that it could support an action only against the defendant individually, whereas the declaration in the Lewis case sounded exclusively against the defendants in their representative capacity. In other words, where a defendant files no special pleading and relies solely on a plea of the general issue, the declaration as originally filed, if unequivocal, has been used to control the determination of whether such language in the writ should be construed as surplusage or as descriptive of the defendant in his representative capacity.
Similar constructions and results have been adopted in other jurisdictions. Yarrington v. Robinson, 141 Mass. 450;Englehart v. Richter, 136 Ala. 562; Trask v. Karrick,87 Vt. 451; Baber v. McEntire, 223 Ala. 263.
In Yarrington v. Robinson, supra, the writ commanded attachment of the goods or estate of the defendants, who are described as "administrators of the estate of George W. Simmons, late of said Boston, deceased." The declaration was that the defendants, "as they are administrators of the estate of George W. Simmons" owed the plaintiff according to the account annexed, which was captioned "The estate of George W. Simmons to Perry Yarrington, debtor." Thus the facts are substantially the same as in the instant case. The supreme court of Massachusetts declared: "It is manifest that the suit is against the defendants in their capacity of administrators, and that, if the plaintiff obtained *Page 314 
judgment, the execution for the debt or damages would run against the goods and estate of George W. Simmons, deceased, in their hands as administrators * * * and not against the goods, estate, and bodies of the defendants."
In Englehart v. Richter, supra, the court stated at page 568: "While it is true the summons and caption of the complaint reads `Wm. Richter, executor,' etc., omitting the word `as,' the body of the complaint clearly shows that he is suing in his representative capacity — `as executor of the will and testament of Anna King,' etc.; and this must control." To the same effect see Trask v. Karrick, supra, and Rich v. Sowles, 64 Vt. 408.
Again, in Baber v. McEntire, supra, the court was confronted, although in an equity case, with a contention like that made by the defendant in the instant case and there stated: "While it would be better pleading to allege that the complainant sues in his capacity as the administrator de bonis non, etc., it is well settled that the court may look to the pleading as a whole to determine in what capacity the party sues, and if it appears therefrom that he sues in his representative capacity the pleading will be sustained, even on demurrer." To a similar effect see also Heinrich v. Ellis, 113 Ind. App. 478, andHanen v. Lenander, 178 Iowa 569.
On the other hand the defendant has presented the case ofChapman v. Spence, 22 Ala. 588, as the strongest in support of his contention. In our opinion, however, that case is clearly distinguishable because the writ there obviously failed to describe the plaintiff's official capacity in conformity with the description of such officer as provided in the constitution of the state and there was a total departure in the declaration from the writ. Moreover, if the test otherwise stated therein be applied to the language of the instant writ, that case is not contrary to anything held here but really supports our final conclusion.
It therefore appears in this jurisdiction, and at least in certain of the others following substantially the same forms *Page 315 
of pleading and practice, that so long as no timely special plea has been filed to the writ the court has considered both the writ and the original declaration in order to determine the true meaning of language in the writ that to reasonable intendment substantially describes the defendant's representative capacity; and in such circumstances it has used the original declaration, if unequivocal, as a controlling factor in the decision.
All of the defendant's exceptions are overruled, and the case is remitted to the superior court for entry of judgment on the verdict as reduced by the remittitur.